780 N.W.2d 797 (2010)
Hanan JAGHAB, Individually and as Personal Representative of the Estate of Butros B. Jaghab, Plaintiff-Appellant,
v.
Richard Eugene MERZ, Lester Brothers Excavation, Inc., and Five-Way Leasing, L.L.C., Defendants-Appellees.
Docket No. 140352. COA No. 285280.
Supreme Court of Michigan.
April 27, 2010.

Order
On order of the Court, the application for leave to appeal the December 3, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.